Citation Nr: 0515230	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-12 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension on a direct basis.

2.  Entitlement to service connection for hypertension 
secondary to the veteran's service connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel





INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1963 to July 1967.  He had service in 
the Republic of Vietnam from October 1965 to September 1966.  
He also had extensive service in the Army Reserve from which 
he retired in March 1996.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.  The M&ROC 
confirmed a prior M&ROC decision that had denied entitlement 
to service connection for hypertension on a direct or 
presumptive basis.  It also denied the veteran's initial 
claim of entitlement to service connection for hypertension, 
secondary to his service-connected diabetes mellitus.  

In his substantive appeal (VA Form 9), received in April 
2004, and argument from his representative, the veteran 
essentially contended that the M&ROC had not considered the 
question of whether, as part of his secondary service 
connection claim, that his service connected diabetes 
mellitus had aggravated his non-service-connected 
hypertension.  The question of whether service connection for 
hypertension was warranted on the basis of aggravation from 
diabetes mellitus is inextricably intertwined with the issue 
of entitlement to service connection for hypertension as 
secondary to diabetes.  As such, in accordance with due 
process, this question must be first considered by the M&ROC 
prior to appellate review by the Board.  See, e.g., Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, that 
issue will be addressed in the REMAND portion of the decision 
below and will be REMANDED to the M&ROC via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an unappealed rating decision, dated in July 2001, the 
M&ROC denied the veteran's claim of entitlement to service 
connection for hypertension on a direct or presumptive basis.

2.  Evidence associated with the record since the M&ROC's 
July 2001 decision is either cumulative or redundant and, by 
itself or in connection with evidence previously assembled, 
does not relate to an unestablished fact or raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for hypertension on a 
direct or presumptive basis.  


CONCLUSIONS OF LAW

1.  The M&ROC's July 2001 decision, which denied entitlement 
to service connection for hypertension on a direct or 
presumptive basis, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2001).  

2.  The criteria to reopen the claim of entitlement to 
service connection for hypertension on a direct or 
presumptive basis have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's claim, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  In so 
doing, the VA must notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  In particular, the VA must ensure that the veteran 
has been notified of the following:  (1) the information and 
evidence not of record that is necessary to substantiate each 
of his specific claims; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence 
that the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
By virtue of information contained in an August 2003 letter, 
the M&ROC informed the veteran and his representative of the 
information and evidence needed to substantiate and complete 
his claim for VA benefits.  

The M&ROC noted that in order to establish service connection 
for a particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that he had had a disease that began in or was 
made worse by military service; or that there had been an 
event in service which had caused injury or disease; 2) that 
the veteran had current physical or mental disability; and 3) 
that there was a relationship between the current disability 
and an injury, disease, or event in service.  The M&ROC 
stated that such a relationship would be presumed for 
veterans who had certain chronic or tropical diseases which 
became evident within a specific period of time after the 
veteran's discharge from service.  

The M&ROC noted that in July 2001, it had denied his claim of 
entitlement to service connection for hypertension.  The 
M&ROC informed the veteran that the appeal period for that 
decision had expired and that such decision had become final.  
The M&ROC told the veteran that in order for it to reconsider 
that issue, it needed "new and material evidence".  The 
M&ROC noted that to be "new" the evidence had to have been 
submitted to the VA for the first time.  The M&ROC also noted 
that to be considered material, the additional information 
had to relate to an unestablished fact necessary to 
substantiate the claim.  

In this regard, the M&ROC notified the veteran that new and 
material evidence had to raise a reasonable possibility, that 
when considered with all of the evidence of record (both new 
and old), that the outcome would change.  The M&ROC stated 
that the additional evidence couldn't simply be redundant 
(repetitive) or cumulative of that which the M&ROC had had 
when it had previously decided his claim.  

The M&ROC stated that it would request all records held by 
Federal agencies, including the veteran's service medical 
records or other military records, medical records held at VA 
hospitals, or records held by the Social Security 
Administration.  The VA also stated that it would make 
reasonable efforts to help the veteran try to get private 
records or evidence necessary to support his claim, such as 
records from State or local governments, private doctors or 
hospitals, or current or former employers.  The M&ROC 
informed the veteran that it would notify him if it was 
unable to get the requested records or if the holder of the 
records requested a fee to provide them.  The M&ROC also 
informed the veteran that if it was necessary to make a 
decision in his claim, it would provide him with an 
examination or request a medical opinion.  

The M&ROC told the veteran that he had to give it enough 
information about his records so that it could obtain them 
from the person or agency that had them.  In this regard the 
M&ROC noted that it had obtained statements from Dr. D. H., 
dated in July and November 2000, as well as outpatient 
reports reflecting treatment from December 2000 to February 
2001.  The M&ROC also informed the veteran that it had 
requested Dr. H.'s treatment reports for the period from 
February 2001 to the present.  The M&ROC advised the veteran, 
however, that it was ultimately his responsibility to make 
sure that it received all requested records, which weren't in 
the possession of a Federal department or agency.  

The M&ROC informed the veteran where he could send any 
additional information/evidence and set forth the time frames 
for doing so.  It also informed him of the potential 
consequences for failing to do so.  Finally, the M&ROC 
notified the veteran of what to do if he had questions or 
needed assistance.  In so doing, it provided a telephone 
number, computer site, and address where he could get 
additional information.  

In addition to the August 2003 letter, the M&ROC provided the 
veteran with a Statement of the Case (SOC) in February 2004.  
The SOC further notified the veteran and his representative 
of the evidence necessary to substantiate his claim of 
entitlement to service connection for hypertension.  Indeed, 
the SOC set forth the relevant text of 38 C.F.R. § 3.159.  
The SOC identified the evidence that had been received by the 
M&ROC.  

In support of the veteran's request to reopen his claim of 
entitlement to service connection for hypertension on a 
direct or presumptive basis, the M&ROC has received medical 
records and reports reflecting the veteran's treatment by D. 
M. H., M.D., from November 2000 to April 2003.  

After reviewing the record, the Board finds that the M&ROC 
has met its duty to assist the veteran in the development of 
his request to reopen his claim of entitlement to service 
connection for hypertension on a direct or presumptive basis.  
It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any 
outstanding evidence (that has not been sought by the VA), 
which could be used to support the issue of entitlement to 
service connection for hypertension.  

Given the efforts by the M&ROC to development the record, 
there is no reasonable possibility that further development 
would lead to any additional relevant evidence with respect 
to the issue of whether new and material evidence has been 
received to reopen his claim of entitlement to service 
connection for hypertension.  As such, further action is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

In light of the foregoing, the Board finds no error that 
would affect the essential fairness of the adjudication.  As 
such, there is no prejudice to the veteran due to a failure 
to assist him in the development of his request to reopen his 
claim of entitlement to service connection for hypertension.  
See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005) (discussing prejudicial error).  Accordingly, the Board 
will proceed to the merits of that request.  


II.  Facts and Analysis

In July 2001, as now, service connection connoted many 
factors, but basically, it meant that the facts, shown by the 
evidence, established that a particular disease or injury 
resulting in disability had been incurred coincident with 
active (emphasis added) military, naval, or air service, or, 
if preexisting such service, had been aggravated therein.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Service connection could be granted for disability resulting 
from service in the Army Reserve, provided that such 
disability was associated with disease or injury incurred in 
or aggravated while performing Active Duty for Training 
(ACDUTRA) or with an injury incurred or aggravated during 
inactive duty for training (INACDUTRA).  The term "active 
duty for training" (ACDUTRA) meant full-time duty in the 
Armed Forces performed by members of the Reserve Components 
or National Guard for training purposes.  38 U.S.C.A. 
§ 101(22) (West 1991); 38 C.F.R. § 3.6(c) (2001).  The term 
"inactive duty for training" (INACDUTRA) meant duty in the 
Reserves other than full-time duty, special additional duty, 
or training other than active duty training.  See 38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d) (2002). 

For the showing of chronic disease in service there was 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity was established, there 
was no requirement of evidentiary showing of continuity.  
Continuity of symptomatology was required only where the 
condition noted during service (or in the presumptive period) 
was not, in fact, shown to be chronic or where the diagnosis 
of chronicity could be legitimately questioned.  When the 
fact of chronicity in service was not adequately supported, 
then a showing of continuity after discharge was required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
could, however, be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, established that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

In determining whether service connection was warranted for a 
particular disability, there had to be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) developed certain chronic conditions, such 
as hypertension, to a degree of 10 percent or more within one 
year from separation from service, such disease could be 
presumed to have been incurred in service even though there 
was no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such 
presumption was rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

When the M&ROC denied the veteran's claim of entitlement to 
service connection for hypertension in July 2001, the 
relevant evidence on file consisted of his service medical 
records; service personnel records; records from D. M. H., 
M.D., reflecting the veteran's treatment in October 1993, 
July 1994, and December 2000; records reflecting treatment at 
the Mayo Clinic from November 1995 to November 1997; 
statements from D. M. H., M.D., dated in August 1999 and 
November 2000; and an internet article, printed in April 
2000. 

Such evidence was negative for any complaints or clinical 
findings of hypertension during active service.  Dr. H. noted 
that hypertension had had its onset in the late 1980's or 
early 1990's, many years after the veteran's discharge from 
active duty.  While the veteran was in the Army Reserve 
during that time, there was no competent evidence that he was 
on active duty or active duty for training at the time of 
onset.  Accordingly, the M&ROC denied entitlement to service 
connection for hypertension.

Parenthetically, the Board notes that the Internet article 
had suggested a potential link between hypertension and 
exposure to Agent Orange.  However, that article did not 
specifically discuss the veteran's case.  

While the VA did recognize a presumptive nexus between 
certain diseases and exposure to Agent Orange, hypertension 
was not such a disease.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e); 59 Fed. Reg. 341 (1994); 61 Fed. Reg. 41,442 
(1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); and 67 Fed. Reg. 
42,600 (June 24, 2002).  Moreover, there was no evidence on 
file reflecting a direct link between exposure to Agent 
Orange and the development of hypertension.  Thus, while the 
veteran was presumed to have been exposed to Agent Orange 
during his service in the Republic of Vietnam, there was no 
evidence that it resulted in the development of hypertension 
in his case.  

Later in July 2001, the veteran was notified of the M&ROC's 
denial of his claim of entitlement to service connection for 
hypertension.  He was also notified of his appellate rights; 
however, a notice of disagreement was not received with which 
to initiate the appellate process.  Therefore, that decision 
became final under the law and regulations then in effect.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2001).  

Generally, a claim which has been denied by the M&ROC may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

New evidence means existing evidence which has not previously 
been submitted to VA decision makers.  Material evidence 
means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

If new and material evidence has been presented, the Board 
may then proceed to evaluate the merits of the claim but only 
after insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record, since the M&ROC's 
decision in July 2001 consists of a statement from D. M. H., 
M.D., dated in November 2000, as well as clinical records 
from Dr. H. reflecting the veteran's treatment from 
February 2001 to April 2003.  

The November 2000 statement is clearly a duplicate, which was 
on file at the time of the M&ROC's decision in July 2001.  As 
such it cannot be considered new and material for the purpose 
of reopening the claim.

While the clinical records are new in the sense that they 
were not previously before VA decision makers, they show no 
more than continuing treatment for hypertension.  As such, 
they do not fill the deficits in the evidence which existed 
in at the time of the M&ROC's decision in July 2001.  That 
is, they do not provide competent evidence of a nexus between 
the veteran's hypertension and active duty or the first year 
after his discharge from active duty.  They also remain 
negative for competent evidence of a nexus between 
hypertension and any period of active duty for training.  
Accordingly, the additional clinical records are essentially 
cumulative or redundant in nature.  Even when considered with 
previous evidence of record, they do not relate to an 
unestablished fact nor do they raise a reasonable possibility 
of substantiating the claim.  Therefore, they are not new and 
material and cannot provide a basis to reopen the claim of 
entitlement to service connection for hypertension on a 
direct or presumptive basis.  

ORDER

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for hypertension on a direct or presumptive basis 
is denied.

REMAND

As noted in the Introduction, in its September 2003 decision, 
the M&ROC denied the veteran's initial claim of entitlement 
to service connection for hypertension secondary to his 
service-connected diabetes mellitus.  However, the M&ROC has 
not yet considered the inextricably intertwined question, now 
raised by the veteran, of whether his hypertension has been 
aggravated by his service-connected diabetes mellitus.  

In this regard, the United States Court of Appeals for 
Veterans Claims (hereinafter Court) has stated that when a 
service-connected disorder causes an increase in disability 
to a non-service-connected condition, such an increase is to 
be treated as if service connected.  In such cases, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to service 
connection for hypertension secondary to the veteran's 
service-connected diabetes mellitus.  Accordingly, that issue 
is REMANDED for the following actions:

Undertake any necessary development, 
including providing the veteran with the 
opportunity to submit additional evidence 
to substantiate his claim and the 
scheduling of any indicated VA 
examinations, and then readjudicate the 
veteran's claim of entitlement to 
service-connection for hypertension 
secondary to service-connected diabetes 
mellitus.  In so doing, consider the 
inextricably intertwined question of 
whether the veteran's hypertension was 
aggravated by his service-connected 
diabetes mellitus.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that he has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the M&ROC.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                     
______________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


